DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s filing of a request of continued examination filed on January 14, 2021 in which claims 1-8 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Control system and method.  The closest prior arts Yun; Chan Phill; et al (US 2010/0318598),  Rensch et al (US 8,849865), and further in view of Wei et al (US 8,037,123) either singularly or in combination, fail to anticipate or render obvious the recited features “A control system comprising: a plurality of nodes that constitute a network; and a server, wherein the server comprises a server processor that executes a process comprising: generating data of a command string in a combination of sequential processing and loop processing of repeatedly performing the sequential processing, an execution frequency of the loop processing in the data of the command string being controlled based on information of an amount of power accumulated in a battery of each of the nodes, statistical information of power generation states of the nodes and a time of at least one of sunrise and sunset, and transmitting the data of a command string to the nodes, and each of the nodes is operated by a battery charged using a solar panel, and comprises: a memory that stores the data of the command string received from the server; a node processor coupled to the memory and configured to provide a plurality of application programming interface units that perform predetermined sequential processing, wherein the node processor executes a process comprising: selecting the plurality of application programming interface units that perform predetermined sequential processing on the basis of the command string stored in the memory; and causing the selected application programming interface units to perform sequential processing and loop processing” Specifically the generating of a command string in combination of sequential processing loop and repeatedly performing the sequential frequency and execution frequency of the loop processing in the data command based and controlled on information of power accumulation in a battery of each of the nodes, at a least at a specific time.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-8 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Rudrapatna (US 2004/0092233) relates to Variable rate closed loop power control for wireless communication systems, specifically the WTU determines the power control rate, either by extracting the power control rate change command or by performing blind rate detection, and recovers subsequent power control commands at the new rate. Closed loop power control for controlling the power of downlink transmissions from the base station to the WTU may be implemented in a similar manner to provide variable rate (bandwidth) closed loop power control channels.
Li et al (US 2011/0110384) relates to METHOD AND RECEIVER FOR THE MULTI-PATH DETECTION IN CODE DIVISION MULTIPLE ACCESS SYSTEM, specifically used to set the those power of the sample point whose power is larger than 0 but comparably less than its conjoint peak to 0, and control to complete the detection to all conjoint sample points; Delay information processor, used to buffer and output the peak power information.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158